DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim(s) 2 and 7 is/are objected to under 37 CFR 1.75 because of the following informalities:  
	In claim 2, line 8, after "corresponding", --to-- should be inserted.
	In claim 2, line 8, after "corresponding", --to-- should be inserted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2-3 and 7 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
The equation in claims 2 and 7 is unclear.  It appears to correspond to the equation shown in Fig. 6, where:
"relative movement distance change rate between each satellite and sensor terminal" corresponds to the range rates RR (¶38);
"time variable corresponding to a coarse time error at time stamps" corresponds to the coarse time error in ¶39;
"pseudorange" corresponds to the e's (¶34).
However, the equation uses various terms that are unclear:
"|(coordinates of each satellite)-(position of sensor terminal)|", which is not used in the disclosure at all, with the exception of the equation in ¶39, where it is undefined.  While this might be read as corresponding to Δx,Δy,Δz, the claimed equation does not have this term multiplied by anything else, whereas Δx,Δy,Δz are multiplied by the partial derivatives in the equation of Fig. 6.
It is noted that the equation in ¶39 includes another undefined term, α, making it unhelpful for understanding the claimed equation.
Claim 3 depends on claim 2.
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Claim Rejections - 35 USC § 103
Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze (US 2016/0349379 A1).
claim 6, Lacaze discloses:
a memory; and a processor coupled to the memory (claim 1, line 3) [where the Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention that a computer system inherently includes a processor/CPU and a memory storing the data that is currently being processed by the computer system (e.g. "What is the basic structure of a computer system?", sections "Central processing unit" and "Main memory")], the processor configured to:
obtain, from a storage device storing measurement data obtained when a sensor terminal receives satellite signals from a plurality of GNSS satellites which is greater than or equal to five snapshots, measurement data at a first time (101, 102, 108, Fig. 1C; 206, Fig. 2; ¶17) and second measurement data at a second time (103, 109, Fig. 1C; 206, Fig. 2; ¶17) in each of which the number of acquired satellites is less than five (101, 102, 103, Fig. 1C) [where each received satellite signal is a snapshot because only a short portion of it can be received before it is no longer visible (for example, see Fig. 1C, where each satellite is only visible at a single reception time and not at the other reception times); and where the Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention that a computer system inherently includes a storage device storing the data that is currently being processed by the computer system (e.g. "What is the basic structure of a computer system?", section "Main Memory")];

compute a position of the sensor terminal (claim 1, line 9).
Lacaze fails to explicitly disclose a total number of satellite signals and corresponding acquired satellites is greater than or equal to five. 
However, while Lacaze, in Fig. 1C, illustrates a particular example with two satellites at a first time, one satellite at a second time, and one satellite at a third time, one of ordinary skill at the art before the effective filing date of the invention would have recognized that other combinations of satellites are possible, depending on how many satellites are visible to the receiver at the particular locations, such as two satellites at a first time and three satellites at a second time, which would give a total of five satellites.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the invention of Lacaze to all the permutations of fewer than the required number of satellites at adjacent times, rather than only to two satellites followed by one satellite followed by one satellite.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the position of the sensor terminal is determined.
In regard to claim 11, Lacaze discloses:
a computer (claim 1, line 3);
obtaining, from a storage device storing measurement data obtained when a sensor terminal receives satellite signals from a plurality of GNSS satellites which is 
combining the first measurement data and the second measurement data together using a time difference between the first time and the second time (209, Fig. 2; ¶5; ¶29); and 
computing a position of the sensor terminal (claim 1, line 9). 
Lacaze fails to explicitly disclose a total number of satellite signals and corresponding acquired satellites is greater than or equal to five.
However, while Lacaze, in Fig. 1C, illustrates a particular example with two satellites at a first time, one satellite at a second time, and one satellite at a third time, one of ordinary skill at the art before the effective filing date of the invention would have recognized that other combinations of satellites are possible, depending on how many satellites are visible to the receiver at the particular locations, such as two satellites at a first time and three satellites at a second time, which would give a total of five satellites.

	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the position of the sensor terminal is determined.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze (US 2016/0349379 A1) in view of Brown (US 5,225,842 A).
Lacaze discloses:
a sensor terminal/computing device (100, Fig. 1C) that includes a memory; and a processor coupled to the memory (claim 1, line 3) configured to receive satellite signals from a plurality of GNSS satellites which is greater than or equal to five snapshots,  (Fig. 1C) [where the Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention that a computer system inherently includes a processor/CPU and a memory storing the data that is currently being processed by the computer system (e.g. "What is the basic structure of a computer system?", sections "Central processing unit" and "Main memory"); and where each received satellite signal is a snapshot because only a short portion of it can be received before it is no longer visible (for example, see Fig. 1C, where each satellite is only visible at a single reception time and not at the other reception times)], the processor configured to:

combine the first measurement data and the second measurement data together using a time difference between the first time and the second time (209, Fig. 2; ¶5; ¶29); and 
compute a position of the sensor terminal (claim 1, line 9).
Lacaze fails to explicitly disclose a total number of satellite signals and corresponding acquired satellites is greater than or equal to five; and fails to disclose a sensor terminal with a first measure and a first processor coupled to the first memory for performing the receiving that is separate from a computing device that includes a second memory and a second processor coupled to the second memory for performing the obtaining, combining, and computing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the invention of Lacaze to all the permutations of fewer than the required number of satellites at adjacent times, rather than only to two satellites followed by one satellite followed by one satellite.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the position of the sensor terminal is determined.
	Brown teaches offloading the positioning calculation to a computer system (40, Fig. 1) remote from the sensor terminal  that receives the satellite signal (20, Fig. 1) in order to reduce the cost of the sensor terminal (col. 4, lines 49-59) [where each of the sensor terminal and computer system will have its own processor and associated memory].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to reduce the cost of the sensor terminals.
.

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze and Brown, as applied to claim 1, above, and further in view of van Diggelen '840 (US 2006/0111840 A1), and over Lacaze, as applied to claim 6, above, and further in view of Brown and van Diggelen '840.
In regard to claim 4, Lacaze and Brown fail to disclose the second processor is configured to in calculating the pseudorange, use position information of a relay device that has received a snapshot GNSS signal transmitted by the sensor terminal. 
Brown further teaches the measurements are relayed to the computer system via cellular radio (col. 6, lines 34-42).
van Diggelen '840 teaches in calculating the pseudorange, use position information of a relay device that has received a snapshot GNSS signal transmitted by a sensor terminal (¶37; ¶64) [where the pseudorange integer is determined using an approximate position, and that approximate position can be that of a cellular base station (¶37, lines 12-13), which corresponds to the claimed relay device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement determination of the pseudorange value.

In regard to claim 9, Lacaze fails to disclose a sensor terminal with a first measure and a first processor coupled to the first memory for performing the receiving that is separate from a computing device that includes a second memory and a second processor coupled to the second memory for performing the obtaining, combining, and computing; and the second processor is configured to in calculating the pseudorange, use position information of a relay device that has received a snapshot GNSS signal transmitted by the sensor terminal. 
	Brown teaches offloading the positioning calculation to a computer system (40, Fig. 1) remote from the sensor terminal  that receives the satellite signal (20, Fig. 1) in order to reduce the cost of the sensor terminal (col. 4, lines 49-59) [where each of the sensor terminal and computer system will have its own processor and associated memory].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to reduce the cost of the sensor terminals.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the position of low-cost sensor terminals is determined.

van Diggelen '840 teaches in calculating the pseudorange, use position information of a relay device that has received a snapshot GNSS signal transmitted by a sensor terminal (¶37; ¶64) [where the pseudorange integer is determined using an approximate position, and that approximate position can be that of a cellular base station (¶37, lines 12-13), which corresponds to the claimed relay device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement determination of the pseudorange value.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the pseudorange value is determined.
	 

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze and Brown, as applied to claim 1, above, and further in view of van Diggelen '840 and Korneluk (US 2007/0132639 A1), and over Lacaze, as applied to claim 6, above, and further in view of Brown, van Diggelen '840, and Korneluk.
In regard to claim 5, Lacaze and Brown fail to disclose the second processor is configured to in calculating the pseudorange, use RSSIs in three or more relay devices that have received a snapshot GNSS signal transmitted by the sensor terminal. 

van Diggelen '840 teaches in calculating the pseudorange, to use an approximate position information to determine the pseudorange integer (¶64), where such a position "may be obtained using various position estimation techniques known in the art" (¶37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement determination of the pseudorange value.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the pseudorange value is determined.
Korneluk teaches determining an approximate position using RSSIs in three or more relay devices that have received a snapshot GNSS signal transmitted by the sensor terminal (¶13, lines 42-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement determination of the approximate position, based on van Diggelen '840's express suggestion to look to position estimation techniques known in the art.

In regard to claim 10, Lacaze fails to disclose a sensor terminal with a first measure and a first processor coupled to the first memory for performing the receiving that is separate from a computing device that includes a second memory and a second processor coupled to the second memory for performing the obtaining, combining, and computing; and the second processor is configured to in calculating the pseudorange, use RSSIs in three or more relay devices that have received a snapshot GNSS signal transmitted by the sensor terminal.
Brown further teaches the measurements are relayed to the computer system via cellular radio (col. 6, lines 34-42).
van Diggelen '840 teaches in calculating the pseudorange, use position information of a relay device that has received a snapshot GNSS signal transmitted by a sensor terminal (¶37; ¶64) [where the pseudorange integer is determined using an approximate position, and that approximate position can be that of a cellular base station (¶37, lines 12-13), which corresponds to the claimed relay device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement determination of the pseudorange value.

In regard to claim 9, Lacaze fails to disclose a sensor terminal with a first measure and a first processor coupled to the first memory for performing the receiving that is separate from a computing device that includes a second memory and a second processor coupled to the second memory for performing the obtaining, combining, and computing; and the second processor is configured to in calculating the pseudorange, use position information of a relay device that has received a snapshot GNSS signal transmitted by the sensor terminal. 
	Brown teaches offloading the positioning calculation to a computer system (40, Fig. 1) remote from the sensor terminal  that receives the satellite signal (20, Fig. 1) in order to reduce the cost of the sensor terminal (col. 4, lines 49-59) [where each of the sensor terminal and computer system will have its own processor and associated memory].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to reduce the cost of the sensor terminals.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the position of low-cost sensor terminals is determined.

van Diggelen '840 teaches in calculating the pseudorange, to use an approximate position information to determine the pseudorange integer (¶64), where such a position "may be obtained using various position estimation techniques known in the art" (¶37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement determination of the pseudorange value.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the pseudorange value is determined.
Korneluk teaches determining an approximate position using RSSIs in three or more relay devices that have received a snapshot GNSS signal transmitted by the sensor terminal (¶13, lines 42-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement determination of the approximate position, based on van Diggelen '840's express suggestion to look to position estimation techniques known in the art.
.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze and Brown, as applied to claim 1, above, and further in view of Sheynblat (CA 2557823 C).
Lacaze further discloses the processor is configured to calculate, using satellite coordinates obtained from satellite orbit information of each GNSS satellite and a pseudorange between each GNSS satellite and the sensor terminal calculated from the first measurement data and the second measurement data, a position (¶5).
Lacaze and Brown fail to disclose a particular equation for calculating the position, including the particular equation given in the claim.
Sheynblat teaches calculating the position of a GPS receiver using the particular equation given in the claim (equation 4, p. 8), where:
|(coordinates of each satellite)-(position of sensor terminal)| are Δx, Δy, and Δz
relative movement distance change rate between each satellite and sensor terminal are the sv_range_rates
time variable corresponding to a coarse time error at time stamps is Δt
correction term for position of a sensor terminal is the ux,uy, and uz terms, and
pseudorange is the ΔPR terms. 

	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the position is calculated.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze, as applied to claim 6, above, and further in view of Sheynblat (CA 2557823 C).
Lacaze further discloses the processor is configured to calculate, using satellite coordinates obtained from satellite orbit information of each GNSS satellite and a pseudorange between each GNSS satellite and the sensor terminal calculated from the first measurement data and the second measurement data, a position (¶5).
Lacaze fails to disclose a particular equation for calculating the position, including the particular equation given in the claim.
Sheynblat teaches calculating the position of a GPS receiver using the particular equation given in the claim (equation 4, p. 8), where:
|(coordinates of each satellite)-(position of sensor terminal)| are Δx, Δy, and Δz
relative movement distance change rate between each satellite and sensor terminal are the sv_range_rates
time variable corresponding to a coarse time error at time stamps is Δt
correction term for position of a sensor terminal is the ux,uy, and uz terms, and
pseudorange is the ΔPR terms. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the position calculation using a position calculation method known in the art, such as the equation of Sheynblat.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the position is calculated.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze and Brown, as applied to claim 1, above, and further in view of Gounon (US 2003/0048220 A1).
Lacaze further discloses the processor is configured to calculate the position of the sensor terminal by minimizing a mean square error [using a Kalman filter or other mechanism] (abstract, final three lines). 
Lacaze and Brown fail to disclose a least squares method.
Gounon teaches using a least squares method to minimize a measure square error (¶92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the minimization of the mean square error using a mechanism other than a Kalman filter, as explicitly suggested by Lacaze.
.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze, as applied to claim 6, above, and further in view of Gounon (US 2003/0048220 A1).
Lacaze further discloses the processor is configured to calculate the position of the sensor terminal by minimizing a mean square error [using a Kalman filter or other mechanism] (abstract, final three lines). 
Lacaze fails to disclose a least squares method.
Gounon teaches using a least squares method to minimize a measure square error (¶92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the minimization of the mean square error using a mechanism other than a Kalman filter, as explicitly suggested by Lacaze.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the minimization of the mean square error is performed.
Response to Arguments
Applicant’s arguments on p. 8, with respect to the 35 USC 112 rejection(s), have been fully considered and are partially persuasive.  
Applicant has clarified the claim language with regard to the first three bullets in the list of unclear claim language in the Non-Final Rejection.  These portions of the rejection have been withdrawn.  However, the language with regard to the fourth bullet in the list of unclear claim language has not been amended and applicant has not presented any arguments with regard to why it is believed to be clear as it is.  Therefore, this portion of the rejection remains.

Applicant’s arguments on p. 8-10, with respect to the prior art rejection(s) have been fully considered but they are not persuasive. 
Applicant argues, with regard to the language "the first processor is configured to receive satellite signals from a plurality of GNSS satellites which is greater than or equal to five as snapshots, and the second processor is configured to: obtain, from a storage device storing measurement data obtained when the sensor terminal receives the snapshots from the plurality of GNSS satellites, first measurement data at a first time and second measurement data at a second time in each of which a number of acquired satellites is less than five and in which a total number of acquired satellites is greater than or equal to five" that "none of Lacaze, Brown, Sheynblat, Gounon, Van Diggelen and Korneluk, alone or in combination with one another (the propriety of any such combination not being admitted), discloses or suggests at least the above combination of claim features recited by amended claims 1, nor does the Office Action so allege. As 

	Conclusion
Applicant's amendment of 11-16-2021 necessitated the new ground(s) of rejection presented in this Office action, e.g., claim(s) 1-2 was/were amended, necessitating the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648